DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-4, 6, 10-13, and 15, are presented for examination. Applicant filed a response to a non-final Office action on 08/24/2022 amending independent claims 1 and 10. In light of Applicant’s amendments, Examiner has withdrawn the previous § 103 rejection. Examiner has, however, established new § 112 rejection for claims 1-4, 6, 10-13, and 15; and new objections to claims 1 and 10 in the instant Office action. Since the new § 112 rejection was necessitated by Applicant’s amendments, the instant rejection of claims 1-4, 6, 10-13, and 15, is a FINAL rejection of the claims.   

Examiner’s Remarks



35 U.S.C. § 101: The following claims elements found in independent claims 1 and 10 integrate the abstract idea into a practical application: “Identifying a payment processor of the plurality of payment processors to handle transactions for the new user account from the virtual payment processor, where the identified payment processor is identified based upon distributing transaction load among multiple payment processors based upon transaction capacity of each of the plurality of payment processors; when the previously generated proxy for a new account at the identified payment processor is available within the cache local storage of the virtual payment processor: retrieving the previously generated proxy and account information for the new account at the identified payment processor based on the previously generated proxy using the virtual payment processor; and when the previously generated proxy for a new account at the identified payment processor is not available within the cache local storage of the virtual payment processor: retrieving non-proxy account information for a new account at the identified payment processor; associating the retrieved account information for the new account at the identified payment processor with the new account at the virtual payment processor; receiving a request to initialize a transaction for the new user account from the client application at the virtual payment processor; and performing the transaction at the identified payment processor using the new account at the identified payment processor.”

35 U.S.C. § 103: Examiner has withdrawn the previous § 103 rejection because the closest cited prior art of record McDougall (2013/0204925 A1) does not teach the following limitations as an ordered combination of steps: “Identifying a payment processor of the plurality of payment processors to handle transactions for the new user account from the virtual payment processor, where the identified payment processor is identified based upon distributing transaction load among multiple payment processors based upon transaction capacity of each of the plurality of payment processors; when the previously generated proxy for a new account at the identified payment processor is available within the cache local storage of the virtual payment processor: retrieving the previously generated proxy and account information for the new account at the identified payment processor based on the previously generated proxy using the virtual payment processor; and when the previously generated proxy for a new account at the identified payment processor is not available within the cache local storage of the virtual payment processor: retrieving non-proxy account information for a new account at the identified payment processor; associating the retrieved account information for the new account at the identified payment processor with the new account at the virtual payment processor; receiving a request to initialize a transaction for the new user account from the client application at the virtual payment processor; and performing the transaction at the identified payment processor using the new account at the identified payment processor.” These limitations are present in independent claims 1 and 10. 

35 U.S.C. § 112(b): Examiner has not established a new prior art rejection according to a following interpretation of independent claims 1 and 10: there is a single new account recited in the claims. However, in light of Applicant’s amendment of independent claims 1 and 10, Examiner has established a new § 112(b) rejection for claims 1-4, 6, 10-13, and 15, (see below under “Claim Rejections – 35 USC § 112) because the claim recitation is not clear as to how many accounts are recited in the claims. Applicant is invited to set up a phone interview with Examiner and/or amend the independent claims 1 and 10 to clarify the issue of how many accounts are recited in the claims.      








Claim Objections






Claims 1 and 10 are objected to because of the following informalities: claims 1 and 10 both recite a word “transactions” in “receiving” and “identifying” steps. It appears that these “transactions” may be the same transactions in each step. Should this be the case, the second instance of the word “transactions” in the “identifying” step should have a definite article “the” in from of the word “transactions.” Further, there appears to be a typographical error in claim 10 because the word “transactions” in the “identifying” step is missing a letter “s” and is currently recited as “transaction.” Otherwise, claim 1 has a typographical error and should have recited a word “transaction” in the “identifying” step. If the word in the “identifying” step is meant to be “transaction” in both claims 1 and 10, then there should be an indefinite article “a” before the word “transaction” in both claims 1 and 10 in the “identifying” step. 


Claim Rejections - 35 USC § 112









The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-4, 6, 10-13, and 15, are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
The newly amended independent claims 1 and 10 are unclear with respect to claim limitation “a new account.” Instant claims are reciting the limitation “a new account” in four different instance:
. . . determining whether a previously generated proxy for a new account at the identified payment processor exists in a cache local storage of the virtual payment processor;
 
when the previously generated proxy for a new account at the identified payment processor is available within the cache local storage of the virtual payment processor: retrieving the previously generated proxy and account information for the new account at the identified payment processor based on the previously generated proxy using the virtual payment processor; and 

when the previously generated proxy for a new account at the identified payment processor is not available within the cache local storage of the virtual payment processor: retrieving non-proxy account information for a new account at the identified payment processor;

associating the retrieved account information for the new account at the identified payment processor with the new account at the virtual payment processor; 

receiving a request to initialize a transaction for the new user account from the client application at the virtual payment processor; and 

performing the transaction at the identified payment processor using the new account at the identified payment processor.

It is unclear whether the claim limitation “a new account” is the one and the same “new account” in each step because the instant recitation implies that four separate new accounts have been created as Applicant’s recitation claims “a new account” claims four times. If so, then the claim limitation “the new account” which appears in the subsequent “associating” and “performing” steps is unclear as to which of the four different “a new account” is referred to. Further, independent claims 1 and 10 recite a limitation “a new user account” in several instances (in “receiving,” “identifying,” and “receiving” steps) and it is unclear whether this is the same account as “a new account.” Therefore, independent claims 1 and 10 are rejected as indefinite under § 112(b) and dependent claims 2-4, 6, 11-13, and 15, are rejected based on their dependency.     

Conclusion









The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bergeron (WO 2006/004794 A2) discloses: “[0097] Referring to FIG. 10 . . . a component that implements load partitioning is a distributed transaction router.”

Anonymous: “WorldPay Launches Advanced RFI and Chargeback Management Platform.” Business Wire (May 28, 2012).



Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 











Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691